ORDER
PER CURIAM.
Ernesto Delatejera (“Movant”) appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentia-ry hearing. In his sole point, Movant argues that the plea court clearly erred in denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing because his motion alleged facts not conclusively refuted by the record that his plea counsel inaccurately promised a sentence less than twenty-five years if he entered a blind plea.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).